EX-10.71.06 SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Second Amendment”) is made as of the 16th day of October, 2008, by and between EMERITUS CORPORATION, a Washington corporation (“Buyer”), and HEALTH CARE REIT, INC., a Delaware corporation (“HCN”), together with the affiliates of HCN listed on the signature pages hereto (individually and collectively with HCN, “Seller”). R E C I T A L S A.Buyer and Seller entered into that certain agreement (as amended, the “Agreement”) captioned “ASSET PURCHASE AGREEMENT,” dated as of June9, 2008, as amended by that certain First Amendment to Asset Purchase Agreement (the “First Amendment”) dated as of June30, 2008.Capitalized terms used and not defined in this Second Amendment shall have the meanings ascribed to them in the Agreement. B.The Closing on Tranche1 occurred on June30, 2008. C.Buyer exercised an initial option to extend the Tranche2 Closing Deadline until December1, 2008, by delivering notice thereof to Seller on September29, 2008. D.Buyer would like to have the flexibility to close Tranche2 in separate closings on separate days, as described herein. E.Buyer and Seller have agreed to amend the Agreement as described below. Agreements NOW, THEREFORE, for and in consideration of the foregoing Recitals, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Section1.4 of the Agreement is hereby amended to read in its entirety as follows: 1.4Close in Tranches.The sale ofthe Assets shall be closed in two separate tranches (each a “Tranche”) with the Tranche1 Facilities closed in “Tranche1” as designated on Schedule2-A and with the Tranche2 Facilities closed in “Tranche2” as designated on Schedule2-B.The Closing on Tranche2 may be bifurcated, and the closings on the Tranche 2 Facilities to be purchased in part using a loan from Freddie Mac (“Tranche2 Freddie Mac Closing”) and the Tranche 2 Facilities to be purchased in part using a loan from KeyBank (“Tranche2 KeyBank Closing”), as each is designated on Schedule2-B, may occur in separate closings on separate days with the Tranche 2 Freddie Mac Closing first, but both closings must occur no later than the Tranche2 Closing Deadline.(The closings may individually or collectively be referred to herein as a “Closing”).Concurrently with each Closing, Buyer and Seller shall amend the Master Lease1 and the Master Lease2, as applicable, to delete the sold Facilities and adjust the Investment Amount (as defined therein) and corresponding provisions. 2.Section2.1 of the Agreement is hereby amended to read in its entirety as follows: 2.1Purchase
